685 S.E.2d 795 (2009)
STATE of North Carolina
v.
Terry Taylor MANN.
No. 377P08.
Supreme Court of North Carolina.
October 8, 2009.
Nora Henry Hargrove, for Mann.
Charles E. Reece, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 14th of August 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."